Citation Nr: 1760346	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-19 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a service-connected lumbar spine disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on a period of active duty for training from October 1989 to February 1990, with service thereafter with the California National Guard for a total period of 20 years.  The Veteran also served on periods of active duty (federalized National Guard service) for 9 days in May 1992; from January 2003 to September 2007; and from August 2010 to February 2012.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2013 by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2017, the Veteran testified at a Board hearing conducted via video-conference before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a higher initial rating for his service-connected lumbar spine disability, which he asserts is more severe than is reflected by his current rating, and service connection for his bilateral knee disabilities, which he asserts he developed as a result of the an in-service injury and the cumulative effect of his in-service duties.  However, the Board finds that further development is warranted before these claims are adjudicated.

With regard to the Veteran's claims seeking an initial higher rating for his service-connected lumbar spine disability, during his Board hearing, the Veteran reported receiving related private physical therapy treatment at VA expense (referred to as fee-basis treatment), and this relevant treatment is not of record.  Accordingly, efforts to obtain these records must be made on remand.  

Moreover, as the Veteran reported more severe lower back symptoms during his recent 2017 Board hearing than those observed during his 2013 VA examination, a new VA examination to assess the current severity of this service-connected disability is required.  Furthermore, the Board concludes that more comprehensive findings are required, per the recent precedential decision of Correia v. McDonald, 28 Vet. App. 158 (2016) (instructing that VA orthopedic examinations should include testing for pain on both active and passive motion, in both weight-bearing and nonweight-bearing (if applicable) positions, and, if possible, recording the range of motion of the opposite undamaged joint).  Moreover, if this examination is not performed during one of the Veteran's reported flare-ups of his lumbar spine disability, the examination report should also include a detailed current functional loss assessment.  See Sharp v. Shulkin, No. 16-1385, (U.S. Vet. App. Sept. 6, 2017) (outlining VA examiners' obligation to elicit information regarding flare-ups of a musculoskeletal disability if the examination is not conducted during such a flare-up, and to use this information to characterize additional functional loss during flare-ups).

With regard to the Veteran's claims seeking service connection for his currently-diagnosed bilateral knee disabilities, the Board notes that while the majority of the Veteran's service treatment records were unfortunately lost in transit from Iraq, the Veteran competently and credibly reports incurring a knee injury and experiencing knee strain while engaged in combat therein.  Specifically, the Veteran reports that he injured his knees when he quickly fell on them, while wearing heavy combat gear, in order to avoid fire from an enemy ambush, and he further reports that the 50 to 60 pounds worth of combat gear he was required to wear caused strain to his knees and related knee pain, for which he was prescribed rest and ibuprofen.  Moreover, a statement from the medical officer who served with the Veteran on his most recent deployment relates that his fellow service-members experienced a number of musculoskeletal impairments during this deployment due to the nature of their duties.  As there is no medical opinion of record addressing the relationship between the Veteran's knee disabilities diagnosed in 2013 and his last period of service ending in 2012, such a medical opinion must be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records created since July 2013.

2.  With the Veteran's assistance obtain any outstanding relevant private treatment records, including his VA fee-basis physical therapy treatment records.  

3.  Then schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's bilateral knee disabilities.  The claims file should be reviewed and all findings reported in detail.  

For each bilateral knee disability present since April 2012, including patellofemoral pain syndrome, please opine as to whether it is at least as likely as not (50 percent or higher probability) that such disability is related to his competent and credible reports of experiencing knee pain after falling to his knees when avoiding an enemy ambush and after wearing 50 to 60 pounds of combat gear when performing his in-service duties.  

The medical professional is advised that while the Veteran's service treatment records were lost in transit from Iraq, his treating medical officer corroborates the Veteran's report of experiencing these musculoskeletal pains during service, and the Board finds his reports competent and credible.  

Please provide a detailed rationale for all opinions rendered.  Do not rely solely on an absent of any information in service treatment records.  If unable to render an opinion without resorting to speculation, please provide a rationale for that conclusion.

4.  Schedule the Veteran to undergo a VA spinal examination to assess the current orthopedic and neurological manifestations of his service-connected lumbar spine disability.  The claims file should be made available to and reviewed by the examiner, and the examiner should address the following:

(a) Perform full range of lumbar motion testing, where possible, and record ranges of motion in (1) active motion, (2) passive motion, (3) weight-bearing, and (4) nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(b) The examiner must also provide an opinion as to the range of motion of the lumbar spine throughout the appeal period (since the Veteran's discharge from service in February 2012) in (1) active motion, (2) passive motion, (3) weight-bearing and (4) in nonweight-bearing.  If unable to provide an opinion without resorting to speculation, the examiner should explain this conclusion (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).
(c)  Considering the Veteran's reported history, please also provide an opinion describing the functional impairment of the Veteran's lumbar spine due to flare-ups since February 2012, accounting for pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report such impairment in terms of additional degrees of limitation of motion.  Please refer to the 2013 VA spinal examination report when rendering this opinion.  If unable to provide such an opinion without resorting to speculation, please provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.

Please provide a detailed rationale for all opinions rendered.  

5.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and afford the Veteran an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




